Title: To Alexander Hamilton from Angelica Church, [20 January 1797]
From: Church, Angelica
To: Hamilton, Alexander



[London, January 20, 1797]

I would have you to understand Mon tres cher Monsieur that my eyes have recovered all their former lustre, and that they have been ineffectually employed in searching for the grace and elegance of your friend, nor have I yet been able to discover that ease and je ne sais quoi by which Sterne observes the gentleman may be so readily ascertained. As to his capacity for Bargain making that I cannot deny, as I do really beleive that he took his Carosposa weight and Measure. It was not so in days of chivelry, nor when you were young.
We are all going to see you, perhaps to importune you, perhaps to be happier, and it may be to repent—but I am a little sad. The accounts we hear from America are not flattering, and I dread their effect on my children.
I have this moment seen Mrs. King, they seem to be very agreeably settled, and are remarkably polite and attentive.
My love at home, I wish you joy of your president.
Farewell my dear friend, I want you to tell me that my children have a prospect of happiness and that I may be free from terrors of fevers and Negro plots, the latter they say are the cause of your fires.
If I consider only myself, I know your attachment and that of Elizas.
Adieu
Jan: 20. 1797
